DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Seth M Cannon on 05/03/2021.

	The application has been amended as follows:

In the claims filed on 03/29/2021:
In claim 19 at lines 16-17, please delete the word(s) “the respective first and second end portions of the U-bolt”, and insert the word(s) --the first end portion and the second end portion, respectively-- after the word(s) “configured to receive”.
In claim 19 at lines 19-20, please delete the word(s) “the first and second end portions of the U-bolt”, and insert the word(s) --the first end portion and the second end portion-- after the word(s) “and wherein”.
In claim 32 at line 4, please insert the word(s) --the-- before the word(s) “at least one of”.
In claim 33 at lines 10-11, please delete the word(s) “the respective first and second end portions of the U-bolt”, and insert the word(s) --the first end portion and the second end portion, respectively-- after the word(s) “configured to receive”.
In claim 33 at lines 13-14, please delete the word(s) “the first and second end portions of the U-bolt”, and insert the word(s) --the first end portion and the second end portion-- after the word(s) “and wherein”.


Allowable Subject Matter
Claims 19, 25, 27-29, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 19 and 33.

Regarding claim 19, WEST I (US 20120298817 A1) teaches the state of the art of a photovoltaic array comprising a first solar module, a second solar module, an attachment member having a body, a first rail, and a second rail, and WEST II (US 20100065108 A1) teaches a clamp assembly with a U-bolt and a U-bolt clamp.
But, the prior art fails to explicitly teach a combination of all the claimed features including
“wherein the first and second end portions of the U-bolt are positioned through the second pair of channels of the U-bolt clamp and the second pair of channels of the body such that the U-bolt clamp separates the support member from the body, wherein the body further includes an opening extending from the first side surface of the body to the second side surface of the body, the opening configured to receive a locking member of a locking device”, as claimed.
Regarding claim 33, WEST I (US 20120298817 A1) teaches the state of the art of a photovoltaic array comprising a first solar module, a second solar module, an attachment member having a body, a first rail, and a second rail, and WEST II (US 20100065108 A1) teaches a clamp assembly with a U-bolt and a U-bolt clamp.
But, the prior art fails to explicitly teach a combination of all the claimed features including
“wherein the first and second end portions of the U-bolt are positioned through the second pair of channels of the U-bolt clamp and the second pair of channels of the body such that the U-bolt clamp separates the support member from the body, wherein the body further includes an opening in the side surface of the body, the opening configured to receive a locking member of a locking device”, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 10:00am – 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726